Citation Nr: 0713208	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from October 1970 to July 
1991.  He died in February 2002.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The official death certificate indicates that the 
veteran's death in February 2002 was due to non-small cell-
lung cancer.  No other causes of death were indicated.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  The medical evidence of record shows that, at the time of 
his death, the veteran had bladder cancer that was related to 
his military service.

4.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran's bladder 
cancer contributed substantially or materially to cause his 
death.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
concludes that a disability incurred in service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Given the fully favorable decision herein, discussed below, 
the Board finds that any possible error with regard to the 
timing or content of the VCAA notice provided to the 
appellant represents harmless error.


II.  Analysis

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The evidence of record shows the veteran was treated for 
urinary tract infections and/or cystitis on multiple occasios 
during service.  Multiple urinary tests were performed 
throughout service.  The veteran made three visits to sick 
call for urinary tract symptoms while he was stationed in the 
Philippines in 1980.  He was treated again in 1984 and 1988.  
A January 1988 cystoscopy showed ulceration at the base of 
the bladder, which was partially necrotic.  An April 1988 
cystoscopy showed the veteran had ulceration, and the bladder 
mucosa was hyperemic.

Post-service medical records show the veteran was diagnosed 
with a urinary tract infection in September 1998.

Subsequently, private treatment records dated in December 
2001 show the veteran was diagnosed with cancer in his 
cervical spine.  Also noted was dilation of the veteran's 
bladder.  The physician noted that the cancer associated with 
the veteran's cervical spine was metastatic.  He also 
indicated that the marked distention of the urinary bladder 
with bilateral hydronephrosis was worrisome for bladder 
outlet obstruction.

The impression given in a subsequent December 2001 private 
treatment record was metastatic squamous cell carcinoma.  The 
physician indicated that chemotherapy was a possibility, but 
first the veteran's genitourinary system needed to be 
stabilized.

A December 2001 CT scan report shows there was a large, 
abnormally enhancing, bladder mass suspicious for bladder 
carcinoma.

A January 2002 private treatment record shows the veteran had 
an extensive tumor involving the bladder.  Prior to starting 
chemotherapy, the physician believed the veteran needed to 
have his bladder protected.  A February 2002 private 
treatment record showed the same opinion.

The veteran's death certificate, dated in February 2002, 
shows that the only noted cause of his death was non-small-
cell lung cancer.

To clarify the cause of the veteran's death, the Board 
obtained a medical opinion from the Veterans Health 
Administration (VHA) in February 2007.  Initially, the 
opinion indicated that, at the time of his death, it is at 
least as likely as not that the veteran had a bladder 
disorder which began in service.  The opinion further stated 
that it is at least as likely as not that the veteran died 
with bladder cancer that was due to his military service.  
The reviewing VHA physician, who consulted with a urologist 
and a specialist in operative and invasive services, 
indicated that the possibility of the veteran having bladder 
cancer as the cause of his metastatic disease warrants 
serious consideration.

In analyzing the case, the VHA physician indicated that he 
believed the cause of death listed on the veteran's death 
certificate was incorrect.  Instead of non-small-cell lung 
cancer, the cause of death was more likely metastatic 
squamous cell carcinoma.  It was noted that no primary source 
of the veteran's metastasis was ever identified.  The 
physician then explained in detail how the history of the 
veteran's symptoms led him to believe the veteran's 
metastatic cancer could have begun in his bladder and then 
spread to his cervical spine and lungs.  It was also thought 
possible that the veteran had two separate primary sources of 
the carcinoma, but this could not be established because an 
autopsy had not been performed when the veteran died.

While the evidence of record does not establish for certain 
whether the veteran's bladder cancer preceded, and 
metastasized to cause, his lung cancer, the Board finds that 
the evidence is in relative equipoise as to whether the 
presence of the veteran's bladder cancer substantially or 
materially contributed to cause his death.  In addition, 
based upon the February 2007 VHA opinion, the Board finds 
that the evidence is at least in approximate balance as to 
whether the veteran's bladder cancer is related to his 
treatment for cystitis and urethritis in service.  The 
February 2007 opinion discussed details and provided a 
rationale for finding that the veteran's in-service urinary 
tract infections led to his bladder cancer just before death. 

In summary, therefore, although we recognize that the cause 
of the veteran's metastatic cancer could not be categorically 
identified by the VHA experts because a postmortem 
examination of the veteran was not performed, the Board 
finds, based upon the evidence of record and particularly the 
February 2007 opinion, that the circumstantial evidence 
provides enough information to raise a reasonable doubt as to 
whether bladder cancer of in-service origin substantially or 
materially contributed to cause the veteran's death.  
Therefore, the Board will resolve that reasonable doubt in 
favor of the appellant, and find that service connection for 
the cause of the veteran's death is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


